


Exhibit 10.2




PERFORMANCE/RESTRICTED STOCK AGREEMENT


This Performance/Restricted Stock Agreement (the “Agreement”) made as of the
26th day of February 2014 by and between ALLEGHENY TECHNOLOGIES INCORPORATED, a
Delaware corporation (the “Corporation”) and «NAME» (the “Employee”).


WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Stock 2007 Incentive Plan (the “Incentive Plan”);


WHEREAS, the Corporation desires to encourage the Employee to remain an employee
of the Corporation and, during such employment, to contribute substantially to
the financial performance of the Corporation and, to provide that incentive, the
Corporation has awarded, subject to the performance and employment restrictions
described herein, the Employee an aggregate of «PRSP_Shares_Awarded» shares
(“Shares Subject to Restrictions”) of the common stock of the Corporation, $0.10
par value per share (“Common Stock”);


WHEREAS, half of the Shares Subject to Restrictions are subject to the
Corporation’s attainment of the performance requirements set forth in Paragraph
3(b) (the “Performance Criteria”); and half of the Shares Subject to
Restrictions are subject to the Employee’s remaining an Employee (except in
instances of death, Disability or Retirement as described below) during the
Restriction Period set forth in Paragraph 3(c), subject to accelerated
termination of the Restriction in the event of attainment of the Performance
Criteria;


WHEREAS, Shares Subject to Restrictions may be held or delivered, as the context
in this Restricted Stock Agreement indicates, in the form of a certificate or
certificates, or electronic or book entry (“Proof of Ownership”); and


WHEREAS, the Corporation and the Employee desire to evidence the award of the
Shares Subject to Restrictions and the terms and conditions applicable thereto
in this Restricted Stock Agreement.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Corporation and the Employee agree
as follows:


1.    Grant of Shares Subject to Restrictions. The Corporation hereby grants to
the Employee, as of the date first written above, the Shares Subject to
Restrictions subject to the restrictions and other terms and conditions set
forth herein. Simultaneously with the execution and delivery of this Agreement,
the Employee shall deliver to the Corporation a stock power endorsed in blank
relating to the Shares Subject to Restrictions (including in such power any
increases or adjustments to the Shares Subject to Restrictions). As soon as
practicable after the Date of Grant, the Corporation shall direct that the
Shares Subject to Restrictions be registered in the name of and Proof of
Ownership issued to the Employee and initially bearing the legend or electronic
notation, as the case may be, described in Paragraph 6. The Shares Subject to
Restrictions and any Proof of Ownership representing the Shares Subject to
Restrictions shall be held in the custody of the Corporation or its designee
until the expiration of the applicable Restrictions. Upon any forfeiture in
accordance with Paragraph 4 of the Shares Subject to Restrictions, the forfeited
shares and any Proof of Ownership representing the forfeited Shares Subject to
Restrictions shall be canceled.




--------------------------------------------------------------------------------






2.    Restrictions. Employee shall have all rights and privileges of a
stockholder of the Corporation with respect to the Shares Subject to
Restrictions, except that the following restrictions shall apply:


(a)    None of the Shares Subject to Restrictions may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below, except to the extent of the Corporation’s earlier
attainment of the Performance Criteria, as defined below.


(b)    The Shares Subject to Restrictions are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.


(c)    The Shares Subject to Restrictions and any Proof of Ownership
representing the Shares Subject to Restrictions shall be held in custody by the
Corporation or its designee until such time as either the Performance Criteria
are attained or the Restriction Period shall have been completed.


(d)    Dividends paid with respect to the Shares Subject to Restrictions during
the Restriction Period shall not be paid to the Employee and, instead, shall be
converted into additional shares of Restricted Stock at the price at which
shares of common stock of the Corporation are purchased under the Corporation’s
outstanding dividend reinvestment program and on the date such purchases are
made and such shares of Restricted Stock shall be additions to the shares
subject to the Restrictions hereunder.


3.     Term of Restriction.


(a)    Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse (i) with respect to half of the Shares Subject to
Restrictions on February 27, 2019 if the Employee is an employee of the
Corporation on February 27, 2019, unless the Employee’s cessation of employment
was due to the Employee’s death, Disability or Retirement (as those initially
capitalized terms are defined below), or (y), subject to applicable clawback
provisions, as soon as reasonably feasible after January 1, 2017 as it may be
determined that the Performance Criteria have been attained and (ii) with
respect to half of the Shares Subject to Restrictions, subject to applicable
clawback provisions, as soon as reasonably feasible after it may be determined
that the Performance Criteria have been attained. With respect to the half of
the Shares Subject to Restrictions subject only to the Performance Criteria, if
the Corporation does not attain the Performance Criteria on or before the three
year measurement period ending December 31, 2016, such half of the Shares
Subject to Restrictions shall be forfeited immediately upon the completion of
that three-year measurement period.


(b) For purposes of this Agreement, the “Performance Criteria” shall mean that
the net income of the Corporation, measured under GAAP, shall exceed
<<applicable performance criteria>>. The period for measuring the Performance
Criteria shall end as of December 31, 2016 and the Personnel and Compensation
Committee shall as promptly as possible following the completion of the audit of
the Corporation for the 2016 fiscal year determine whether the Performance
Criteria have been met.












2




--------------------------------------------------------------------------------






(c)    The period from the Date of Grant until the lapse of the applicable
Restrictions with respect to the Shares Subject to Restrictions is the
“Restriction Period” for purposes of this Agreement.


(d)    As soon as administratively practicable following the lapse of the
Restrictions without a forfeiture of the applicable Shares Subject to
Restrictions, and upon the satisfaction of all other applicable conditions as to
such Shares Subject to Restrictions, including, but not limited to, the payment
by the Employee of all applicable withholding taxes, if any, the Corporation
shall deliver or cause to be delivered to the Employee shares of Common Stock,
which may be in the form of a Proof of Ownership for such shares, equal in
number to the applicable Shares Subject to Restrictions, which shall not be
subject to the transfer restrictions set forth above and shall not bear the
legend or electronic notation described in Paragraph 6. Without limiting the
foregoing, (i) if the Performance Criteria are met, all Shares Subject to
Restrictions shall become non-forfeitable and such Shares Subject to
Restrictions or the Proof of Ownership representing such non-forfeitable shares
of common stock of the Corporation shall be delivered as described above and
(ii) if the Performance Criteria are not met, (x) half of the Shares Subject to
Restrictions shall be forfeited immediately after the end of the measurement
period for such Performance Criteria and (y) the remaining half of the Shares
Subject to Restrictions shall be non-forfeitable, if at all, at the end of the
Restriction Period.


4.    Forfeiture of Shares Subject to Restrictions. If Employee’s employment
with the Corporation and all of its direct or indirect subsidiaries is
terminated by either party for any reason, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, Disability,
which the total and permanent disability of the Employee as determined by the
Committee in its sole discretion, or Retirement with the consent of the
Corporation when the Employee is at least 55 years of age with at least five
years of service (“Retirement”), (i) all rights of the Employee to the Shares
Subject to Restrictions which remain subject to the Restrictions shall terminate
immediately and be forfeited in their entirety, and (ii) the forfeited Shares
Subject to Restrictions and any Proof of Ownership representing the forfeited
Shares Subject to Restrictions shall be canceled. If the Employee dies, becomes
disabled or has a Retirement, the Employee (or the Employee’s beneficiary) shall
receive the Shares Subject to Restrictions when, if and to the extent, the
Restrictions lapse under Paragraph 3, multiplied by a fraction, the numerator of
which is the number of months the Employee was employed by the Corporation under
the Restriction Period and the denominator is 36 months.


5.    Change of Control. All Shares Subject to Restrictions shall fully vest in
the event of a Change of Control as defined in the Incentive Plan.


6.    Legend. During the Restriction Period, the shares of Restricted Stock and
any Proof of Ownership evidencing the Shares Subject to Restrictions shall be
endorsed with the following legend or equivalent electronic notation for
electronic or book entry (in addition to any legend required under applicable
securities laws or any agreement by which the Corporation is bound):


THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN ALLEGHENY TECHNOLOGIES INCORPORATED AND THE HOLDER OF THIS PROOF OF
OWNERSHIP. A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION.








3




--------------------------------------------------------------------------------






7.    Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the number of Shares Subject to Restrictions or from any cash
amount payable hereunder or any other cash payments due to Employee all taxes,
including social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to the
Shares Subject to Restrictions.


8.    Adjustments to Number of Shares. Any shares issued to Employee with
respect to the Shares Subject to Restrictions in the event of any change in the
number of outstanding common stock of the Corporation through the declaration of
a stock dividend or a stock split or combination of shares or any other similar
capitalization change shall be deemed to be Shares Subject to Restrictions
subject to all the terms set forth in this Agreement.


9.    No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon Employee any right with respect to continuance of his or
her employment or other relationship, nor shall it interfere in any way with the
right of the Corporation or its direct or indirect subsidiary to terminate his
or her employment or other relationship at any time. Income realized by Employee
pursuant to this Agreement shall not be included in Employee’s earnings for the
purpose of any benefit plan in which Employee may be enrolled or for which
Employee may become eligible unless otherwise specifically provided for in such
plan.


10.    Employee Representations. In connection with the issuance of the Shares
Subject to Restrictions, Employee represents the following:


(a)    Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.


(b)    Employee has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.


11.    Miscellaneous.


(a)    Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.


(b)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.












4




--------------------------------------------------------------------------------






(c)    Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement. This Agreement may not be
amended or modified without the written consent of the Corporation and Employee.


(d)    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which when so executed and delivered shall be taken to
be an original and all of which together shall constitute one document.


(e)    Compliance with Corporate Policies. No payment or delivery will be made
under this Agreement or the PRSP unless the Employee has fully complied with all
corporate policies of the Corporation, including but not limited to, the
Corporation’s Corporate Guidelines for Business Conduct and Ethics.


(f)    Clawback. The Employee acknowledges and agrees that the Employee will
repay any Overpayment as defined in any “Clawback of Incentive Payments” letter
agreement between the Corporation and the Employee and that any such letter
agreement is incorporated by reference herein.


(g)    Definitions. Initially capitalized terms not otherwise defined in this
Restricted Stock Agreement shall have the meanings ascribed thereto in the
Incentive Plan.


IN WITNESS WHEREOF, the parties have executed this Shares Subject to
Restrictions Agreement as of the date first written above.




ALLEGHENY TECHNOLOGIES INCORPORATED




By: /s/ Elliot S. Davis                
Name: Elliot S. Davis
Title: Senior Vice President, General Counsel,
Chief Compliance Officer
and Corporate Secretary






PARTICIPANT
 
WITNESS
 
 
 
 
 
 























5


